Title: From Thomas Jefferson to William S. Cardell, 27 January 1821
From: Jefferson, Thomas
To: Cardell, William S.


Sir
Monticello
Jan. 27. 21.
I have to make my acknolegements for the honor done me by the American academy of language & belles lettres, in appointing me an honorary member of their society, and I pray you to be the organ of rendering them my thanks. at my age and distance I can be but a very unprofitable associate but I sincerely wish them all the success which the object of the institution merits. the improvement & enlargement of the scope of our language is of first importance. science must be stationary unless language advances pari passu. there are so many differences between us & England of soil, climate, culture productions, laws, religion & government, that we must be left far behind the march of circumstances were we to hold ourselves rigorously to their standard. if, like the French academicians it were proposed to fix our language, it would be fortunate that the step was not taken in the days of our Saxon ancestors whose vocabulary would illy express the science of this day. judicious neology can alone give strength & copiousness to language and enable it to be the vehicle of new ideas.I pray you to accept the assurance of my great respect.Th: Jefferson